Cooper, Judge.
Appellant was convicted of trafficking in cocaine, possession of marijuana and possession of a firearm during the commission of a felony. The trial court denied his motion for new trial and this appeal followed.
The record reveals that appellant was stopped and issued a speeding citation by a Crisp County sheriffs deputy for driving 80 mph in a 65 mph zone on Interstate 75. The deputy testified that appellant appeared nervous so he requested permission to search the car, explaining that appellant could withdraw his consent and stop the search at any time. Appellant consented and the deputy found a loaded 9 mm pistol and a pair of handcuffs inside the car. The deputy handed appellant the car keys and asked that appellant open the trunk for further search. Appellant did not object. The trunk contained another pistol, two loaded clips, boxes of ammunition and two plastic bags of cocaine. Appellant was placed under arrest and patted down by a second officer who found marijuana in appellant’s coat pocket. The State also introduced evidence of two prior South Carolina convictions of appellant for trafficking in cocaine and distribution of cocaine.
1. Appellant enumerates the general grounds. The evidence construed most strongly in favor of the guilty verdict was sufficient to authorize a rational trier of fact to find proof of appellant’s guilt of violating OCGA §§ 16-13-31 (a); 16-13-30 and 16-11-106, beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Hunter v. State, 190 Ga. App. 52 (378 SE2d 338) (1989).
2. Appellant’s remaining enumerations of error are deemed abandoned because they are not supported by argument or citation of authority pursuant to Court of Appeals Rule 15 (c) (2). Pupo v. State, 187 Ga. App. 765 (7) (371 SE2d 219) (1988).

Judgment affirmed.


Banke, P. J., and Birdsong, J., concur.